Citation Nr: 1212820	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) Dependents' Educational Assistance (DEA) benefits in the amount of $1,759.97, for the period February 13, 2006, to September 20, 2006, was properly created.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 2, 1967 to November 1, 1971, and in the U.S. Army from January 10, 1989 to September 12, 1990.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Debt Management Center in Muskogee, Oklahoma, that denied entitlement to a waiver of recovery of an overpayment of DEA benefits in the original amount of $2,155.72, for the period from February 13, 2006, to September 20, 2006.  With various adjustments made during the appeal period, the appellant's resulting debt is currently $1,759.97, during the applicable time period.  See July 2009 Statement of the Case.

Initially, the Board notes that, in March 2007, a letter was received by the RO which was titled "Appeal to the Decision of [the appellant]" and which bore no name or signature of the author and in which the author outlines several grievances against her former school which presumably resulted in her withdrawing from that school.  The RO, in an April 2007 letter, informed her that it could not accept her statement as a notice of disagreement because it did not contain her handwritten signature.  The Board notes that VA regulations do not specify that the notice of disagreement must be signed.  Neither 38 C.F.R. § 20.201, concerning the notice of disagreement, nor 38 C.F.R. § 20.300 et seq., concerning filing, contain a specific requirement that the notice of disagreement contain a signature.  However, both the applicable VA statute and the regulations do specifically limit who may file a notice of disagreement; and a signature may be important to identifying who has filed the notice of disagreement.   Section 7105 of title 38, United States Code, provides that notices of disagreement, and appeals, must be in writing and may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  Not more than one recognized organization, attorney, or agent will be recognized at any one time in the prosecution of a claim.  38 U.S.C.A. § 7105 (West 2002).  Section 20.301 of title 38, Code of Federal Regulations, provides clarification as to who may file an appeal, stating that a notice of disagreement may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such notice of disagreement.  38 C.F.R. § 20.301 (2011).  

In this case, while the March 2007 letter refers to the appellant in the first person, was in writing, and was received within the required period of time, it fails with regard to who it was filed by.  Thus, because the appellant did not sign the document, there is no indication that it was in fact her intent to file the document.   The Board notes further, that the appellant did not appeal the RO's April 2007 letter notifying her that her March 2007 letter was not accepted as a notice of disagreement.  Therefore, the issue of entitlement to a waiver of the recovery of an overpayment of DEA benefits is not before the Board.  

The Board notes, further, however, that the RO apparently did accept a November 2008 submission of the appellant (dated in October 2006) as a timely notice of disagreement with the issue of the validity of the debt, and continued the appellant's appeal to include issuing a July 2009 statement of the case, and accepting a September 2009 substantive appeal filed by the appellant.  Case law has held that, if the file did not contain a timely notice of disagreement, statement of the case and VA Form 9 or equivalent [substantive appeal], the Board was not required, and in fact, had no authority, to decide a claim.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Bowles v. Russell, 551 U.S. 205 (2007); and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  A more recent precedent case, however, held that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In Percy v. Shinseki, 23 Vet. App 37 (2009), the United States Court of Appeals for Veterans Claims noted that although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3) ), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both notice of disagreement and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").  In light of the Court's discussion in Percy, the Board finds that the filing of a notice of disagreement is jurisdictional and thus not subject to the equitable tolling doctrine.  

In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the U.S. Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, supra.  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter, and finds that as this issue is raised in this case, additional development is required.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011). 

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2002).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1) (West 2002).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2002). 

In this case, there does not appear to be any clear and timely notice of disagreement associated with the claims file as to the validity of the debt at issue, despite the VA Form 8 certifying such issue to the Board.  Therefore, the AOJ must clarify that the appellant has appealed such claim.  See Percy, supra.

Additionally, the Board notes that, effective June 23, 2008, in order to represent a claimant before VA, a VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative) must be filed with VA 38 C.F.R. § 14.631(a) (2011).  In this case, according to a December 2010 letter, Mr. Remy, a private attorney, indicated that he had been retained by the appellant to represent her in a hearing.  However, the claims file does not contain an executed 
VA Form 21-22a from Mr. Remy.  Thus, Mr. Remy's December 2010 letter may not be treated as the equivalent of an executed power of attorney.  In any event, Mr. Remy's letter raises the concern that the appellant wishes to be represented in this matter.  On remand, such clarification should be obtained.   

The Board further notes that, on the September 2009 substantive appeal, the box was checked which indicated that the appellant wanted a hearing before a Member of the Board (currently referred to as a "Veterans Law Judge").  A hearing before a Veterans Law Judge was scheduled in February 2011 and the appellant did not report to that hearing.  Nevertheless, a review of the claims file shows that while a hearing notification letter was sent to Mr. Remy in December 2010 and a copy of that letter was sent to the appellant, the appellant's copy was returned as undeliverable.  Thus, there is no indication that the appellant ever received notification of the February 2011 hearing.  The Board observes that subsequently dated correspondence reflects a new address for the appellant.  Therefore, on remand, the RO should clarify which type of Board hearing is desired, either in person or via video conference, and then schedule such accordingly. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her to clarify whether she wants to appoint Mr. Remy or any other agent, attorney or veterans service organization, as her representative in this matter.  Advise her that to execute a power of attorney, a completed VA Form 21-22 or VA Form 21-22a must be submitted.  

2.  Determine whether the appellant has submitted a timely notice of disagreement as to the January 2007 decision that essentially determined that an overpayment of DEA benefits was properly created.  In doing so, identify and/or associate the NOD with the claims file.   If not, take all appropriate indicated action to include notice of the action and appellate rights to the appellant.  The appellant should be notified of the determination and advised if additional action is required to perfect an appeal of any adverse decision for Board review. 

3.  Clarify whether the appellant still wants a hearing before a Veterans Law Judge either in person at the RO, or via video conference, and then schedule accordingly.  The RO should notify the appellant and any newly appointed representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

